Title: To George Washington from Christopher Richmond, 10 May 1785
From: Richmond, Christopher
To: Washington, George



Sir
Annapolis [Md.] 10th May 1785

Not having had any communication with the persons appointed by the Act of Assembly of Maryland to receive subscriptions for extending the Navigation of Potowmack, upon the Subject of advertising a Meeting; and being at a Loss how to proceed in the Business, I have taken the Liberty of addressing Your Excellency upon it.
It is but a few days since I saw the Act of Assembly for the first time—the Maryland Printer not having published, and delivered it, until the begining of the present Week—This circumstance has prevented Mr Davidson or myself from writing to the other Managers upon the subject; and as we are totally ignorant of the Ideas of the Gentlemen of Virginia, respecting the Meeting of the Subscribers; I have troubled you with this, to request your Advice thereon, and if you please direction how to proceed. The Weather has been so indifferent for sometime past, that few People have left their Homes to come to this Place. Our General Court is now sitting—The Races will be next Week, and it is probable that some Subscriptions may be obtained during these Times. I have asked the advice of Major Jenifer and Mr Chase, and in consequence of it, have determined to keep the Subscription Book until the End of this Month; unless I have some directions to the contrary. Enclosed I send the present State of it; and shall esteem it as a favor that you will please to write me on the Subject by the next Post. It would have given me pleasure to have waited on the Subscribers on the 17th Instant, but my Health has so long been in a precarious State—and I have been so long unused to travelling; that I dare not undertake the Journey. Mr Davidson is also prevented by having lately received a Cargo of Goods which he is now opening.

Should it be necessary that the original Subscription be had at the Meeting of the Subscribers, it shall be sent by Express. With the highest Respect I have the Honor to be Sir Your obedient hble Servant

Chrisr Richmond

